


Exhibit 10.27






EMPLOYMENT AGREEMENT
(David Bonnett)


EMPLOYMENT AGREEMENT (the “Agreement”) dated April 1, 2002 by and between
American Media, Inc. (the “Company” or “AMI”) and David Bonnett (the
“Executive”).


WHEREAS, the Company desires to employ Executive and to enter into an Agreement
embodying the terms of such employment;


WHEREAS, Executive desires to accept such employment and enter into such an
Agreement;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:


1.    Term of Employment: Executive Representation.
    
a. Employment Term.    The Company shall employ Executive for a period of three
years commencing on April 1, 2002 (the “Effective Time”) and ending on March 31,
2005 (the “Employment Term”) on the terms and subject to the conditions set
forth in this Agreement.


b.  Executive Representation.    Executive hereby represents and warrants to the
Company that the execution of this Agreement by Executive and the Company, the
delivery of this Agreement by Executive to the Company and the performance by
Executive of Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any employment Agreement or other Agreement
or policy to which Executive is a party or otherwise bound.


c.  Prior Agreements.    This Agreement supersedes all prior Agreements and
understandings (including verbal Agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates (collectively, the “Prior
Agreements").


2.    Position.


a. During Executive’s employment by the Company, Executive shall serve as Vice
President, IT/Chief Information Officer/CIO. In such position, Executive shall
report directly to the Company’s Executive Vice President / Chief Financial
Officer (or to such other person designated by the Company's Chief Executive
Officer) and shall have such duties and authority as shall be determined from
time to time by the Executive Vice President / Chief Financial Officer or Chief
Executive Officer of the Company.


b. During Executive’s employment with the Company, Executive will devote
Executive’s full business time and best efforts to the performance of
Executive’s duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict with
the rendition of such services either directly or indirectly, without the prior
consent of the Company’s Chief Executive Officer.


3.    Base Salary. During Executive's employment with the Company, the Company
shall pay Executive a base salary (the "Base Salary") at the annual rate of
$160,000.00, payable in regular installments in accordance with the Company's
usual payment practices.


4.    Annual Bonus. With respect to each full fiscal year during the Executive's
employment with the Company, Executive shall be eligible to earn an annual bonus
award (an "Annual Bonus") in an amount up to $50,000.00, as determined in the
sole discretion of the Company's Chief Executive Officer and subject to approval
by the Compensation Committee of the Company.


5.    Employee Benefits. During Executive’s employment with the Company,
Executive shall be provided, in accordance with the terms of the Company’s
employee benefit plans as in effect from time to time, health insurance and
short term and long term disability insurance, retirement benefits and fringe
benefits (collectively, “Employee Benefits”) on the same basis as those benefits
are generally made available to other similarly situated employees of the
Company.




--------------------------------------------------------------------------------




5A.    The Company shall provide Executive with a Company vehicle.


6.    Termination. Notwithstanding any other provisions of this Agreement, the
provisions of this Section 6 shall exclusively govern Executive’s rights upon
termination of employment with the Company and its affiliates. Executive’s
employment hereunder may be terminated by either party at any time and for any
reason; provided that Executive will be required to give the Company at least 30
days advance written notice of any resignation of Executive’s employment. If
Executive’s employment is terminated, Executive shall be entitled to receive:


(A) the Base Salary through the date of termination;


(B) any Annual Bonus earned but unpaid as of the date of termination for any
previously completed fiscal year;


(C) in accordance with the Company policy, reimbursement for any unreimbursed
business expenses properly incurred by Executive prior to the date of
Executive's termination; and
    
(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefits plans of the Company (the amounts described in clauses (A)
through (D) hereof being referred to as the "Accrued Rights").


(E) severance pay in the amount of $80,000.00 if termination is for any reason
other than Cause or Expiration of the Employment Term or resignation by
Executive. Severance pay, if any, will be payable in eight equal monthly
installments of $10,000.00. "Cause" shall mean (i) Executive's continued failure
or refusal to substantially perform Executive's duties hereunder (other than as
a result of total or partial incapacity due to physical or mental illness) for a
period of 10 days following written notice by the Company to Executive of such
failure or refusal, (ii) dishonesty in the performance of Executive's duties
hereunder, (iii) an act or acts on Executive's part constituting (x) a felony
under the laws of the United States or any state thereof, or (y) a misdemeanor
involving moral turpitude, (iv) Executive's willful malfeasance or willful
misconduct in connection with Executive's duties hereunder or any act or
omission which is materially injurious to the financial condition or business
reputation of the Company or any of its subsidiaries or affiliates, (v)
Executive's breach of any provision of this agreement, including the attached
addendum (vi) Executive's unsatisfactory job performance.


(F) Expiration of the Employment Term. Upon expiration of the Employment Term,
unless Executive’s employment is earlier terminated pursuant to the above,
Executive’s termination of employment hereunder (whether or not Executive
continues as an employee of the Company thereafter) shall be deemed to occur on
the close of business on the last day of the Employment Term and Executive shall
be entitled to receive the Accrued Rights.


Following such termination of Executive’s employment hereunder as a result of
the expiration of the Employment Term, except as expressly set forth above,
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.


(G) Continued Employment Beyond the Expiration of the Employment Term. Unless
the parties otherwise agree in writing, continuation of Executive’s employment
with the Company beyond the expiration of the Employment Term shall be deemed an
employment at will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will,
for any reason or for no reason and at any time, by either Executive or the
Company; provided that the provisions of Section 7 and Exhibit A
(Confidentiality/Non Compete Addendum) of this Agreement shall survive any
termination of this Agreement or Executive’s termination of employment and
provided further that Executive shall provide Company with at least thirty
(30) days advance written notice of resignation.


Following such termination of Executive’s employment, except as set forth in
this Section 6, Executive shall have no further rights to any compensation or
any other benefits under this Agreement.


7.    Confidentiality. Concurrent with the execution of this Agreement by
Executive, Executive shall execute and deliver to Company, Exhibit “A,” entitled
Confidentiality/Non Compete Addendum, which is attached hereto and made a part
hereof.


8.    Miscellaneous.


a. Governing Law and Exclusive Venue.    This Agreement shall be governed by and
construed in accordance with the laws of Florida, without regard to its choice
of laws principles. The parties agree that any suit, under, in connection with,
or in any way related to this Agreement shall only be brought in the state
courts located in Palm Beach County or in the




--------------------------------------------------------------------------------




US District Court for the Southern District of Florida.


b. Entire Agreement/Amendments.    This Agreement and Exhibit "A" hereto contain
the entire understanding of the parties with respect to the employment of
Executive by the Company. There are no restrictions, Agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.


c. No Waiver.    The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.


d. Severability.    In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.


e. Assignment.    This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company to a company which is a successor in
interest to substantially all of the business operations of the Company. Such
assignment shall become effective when the Company notifies Executive of such
assignment or at such later date as may be specified in such notice. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such successor company; provided that any assignee
expressly assumes the obligations, right and privileges of this Agreement and
provided further that if this Agreement is not expressly assumed, the Company is
responsible for all terms contained within.


f. Successors; Binding Agreement.    This Agreement shall inure to the benefit
of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.


g. Notice.    For the purpose of this Agreement, notices and all other
communication provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below Agreement, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.


If to the Company:


To the attention of the Company’s Senior Vice President, Human Resources and
Administration at the principal corporate headquarters of the Company.


If to Executive:


To the most recent address of Executive set forth in the personnel records of
the Company.




h. Withholding Taxes.    The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.


i. Counterparts.    This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.


j. Survival.    Notwithstanding any termination/expiration of the Agreement, all
rights and obligations hereunder which by their nature should survive
termination/expiration, shall survive.


9.    Advice of Counsel.    In entering into this Agreement, Executive
represents that he has had an opportunity to seek, and has sought the legal
advice of his attorney, an attorney of his own choice and that the terms of this
Agreement have been completely read and explained by his attorney, and that
those terms are fully understood and voluntarily accepted by Executive.


IN WITNESS WEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




--------------------------------------------------------------------------------






                                
AMERICAN MEDIA, INC.
 
 
 
 
By:
/s/ John Miley
 
March 20, 2002
 
John Miley
 
Date
 
 
 
 
 
/s/ David Bonett
 
March 19, 2002
 
David Bonnett
 
Date
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




EXHIBIT “A”


Confidentiality / Non-Compete Addendum


1.         For the purpose of this Addendum, the term “Confidential Information”
is defined to mean any non-public information (including any and all information
that becomes public by your actions or actions of persons obtaining access to
information directly or indirectly from or through Executive) related to the
Company, its business, finance or proprietary information, including but not
limited to information regarding its officers and employees, its data,
statistics, business plans, records, trade secrets, business secrets,
operational methods, customer lists, concepts, idea, policies and/or any other
information regarding the Company’s property or data, whether tangible or
intangible, and whether or how stored, complied or memorialized physically,
electronically, photographically, or by any other means and specifically
including, without limitation, AMI proprietary system designs and programs and
information of any kind, Book of Stores Design Documents, Database Relationship
Diagrams, AMI system specifications and AMI operational methodologies.


2.         Executive acknowledges that Confidential Information is proprietary
to, and a valuable assets of, the Company and that any disclosure or
unauthorized use thereof in violation of this Addendum will cause irreparable
harm and loss.


3.         Executive shall retain all Confidential Information in strictest
confidence and shall not at any time, whether during or after Executive’s term
of employment with Company, use, exploit or disclose or permit the use,
exploitation or disclosure of any Confidential Information obtained from the
Company and/or AMI’s Employees unless otherwise required by law. Executive
covenants and agrees that he shall not, either directly or indirectly, publish
or disclose any Confidential Information subject to this Addendum or use such
Confidential Information for the benefit of himself, another party or any third
parties, without the prior written consent of the President of the Company.
Executive further agrees that Executive will not retain or use for Executive’s
account at any time any trade names, trademark or other proprietary business
designation used or owned in connection with the business of the Company or its
affiliates.


4.         Upon termination of employment or demand by the Company, Executive
shall immediately deliver to AMI, without retaining copies thereof, any and all
Confidential Information and derivations thereof in his possession or control,
including but not limited to, all notes, analyses, compilations, studies,
interpretations, and other documents, including, but not limited to,
photographic, video or electronic documents and recordings.


5.        Executive shall not, without the prior written consent of the
President of the Company, make any public statement, announcement or release to
any person or entity, including, but not limited to, trade publications, the
press, any competitor of the Company, customer, or any other third party,
disclosing or relating to any Confidential Information, except as may be
necessary to comply with the requirements of any applicable law, governmental
order or in connection therewith (“Governmental Disclosure”). Prior to any
Governmental Disclosure, Executive shall comply with Section 6 hereto. Executive
agrees that he will not discuss with the media any aspect of his employment with
the Company and will not write, speak, or give interviews, either directly or
indirectly, on or off the record about his work at the Company, including,
without limitation, facts and information he has learned during his employment
about the Company and his assignments, for the purposes of publication in any
way, directly or indirectly, without prior written approval by the President of
the Company.


6.        In the event that Executive is requested or required to disclose any
Confidential Information subject to this Addendum in a legal or regulatory
proceeding, Executive shall provide AMI with prompt written notice of any such
request or requirement in order to provide AMI an opportunity to seek a
protective order or other appropriate remedy. Executive agrees to cooperate with
AMI and its counsel, in any effort to prevent such disclosure of the
Confidential Information.


7.        While employed and for a period of two (2) years following Executive’s
termination of employment for any reason, Executive shall not, in any manner,
attempt to solicit or solicit any employee or customer of AMI, its affiliates,
subsidiaries, parent or related companies or successors or assigns with any
offer of employment or consultancy, or hire, retain, engage or otherwise employ
or utilize the services of an such employee or customer of AMI.


8.        Executive agrees that during the term of his employment with AMI and
for a period of two (2) years following Executive’s voluntary termination of
employment or for the period of six months following the Executive’s involuntary
termination of employment he will not engage in any relationship, directly or
indirectly, including but not limited to, advising, being compensated in any way
by, being employed by, permitting his name to be associated with or used by, or
consulting, with any Prohibited Business (as hereinafter defined) within the
United States of America or Canada. For purposes of this Agreement “Prohibited
Business” means any business which is in any way involved in the publishing,
marketing, racking or servicing of products similar to AMI, which includes, but
is not limited to the RDA consulting business, in the United States of America
or Canada (including, but not limited to, Source Interlink Companies or past,
present, and future predecessors,




--------------------------------------------------------------------------------




successors, divisions, subsidiaries, affiliates, owners, shareholders, officer,
and directors). Executive acknowledges that the AMI’s products and services are
marketed throughout the United States of America and Canada and that therefore a
restriction to the geographic area of the United States of America and Canada is
reasonable with regard to AMI’s business plans and the market for its products
and services. In the event that the term of the Executive’s Employment Agreement
expires and Executive becomes an employee at will under terms and conditions
similar to those contained in his Employment Agreement, and if Executive’s
employment is terminated, while Executive is an employee at will, Executive will
additionally be bound by the terms of this paragraph for a period of six months,
provided that AMI compensates Employee in the amount of $10,000 per month
(“Severance”) for the six-month non-competition period. If Executive does not
comply with the terms contained herein, AMI shall not be obligated to pay
Executive Severance. AMI agrees to pay the greater of the Severance described
above, or AMI’s Severance program in effect at the time of termination of
employment during the six month non-competition period.


9.        Executive acknowledges that the restrictions and conditions set forth
in this Addendum are essential to AMI’s execution of Executive’s Employment
Agreement, without which, AMI would not have entered into this Agreement.
Executive expressly acknowledges that the restrictions set forth in this
Addendum are reasonable and valid.


10.         Executive agrees that he will make no statements about the Company,
or its officers or employees that are intended to, or may reasonably be expected
to disparage or impugn them or otherwise make any statement that will adversely
affect the reputation of the Company, its officers or employees or otherwise
disrupt, damage, impair or interfere with the Company or its operations or
business prospects.


11.         Executive acknowledges that a breach of any of the terms, covenants
or conditions contained in this Addendum by Executive and/or those under his
control will result in irreparable damage to AMI and that such damage will be
presumed to have occurred. In the event of such breach or threatened breach, AMI
shall be entitled, without the necessity of posting any bond, to appropriate
injunctive relief in any court of competent jurisdiction, restraining Executive
and/or those under his control from any such threatened or actual violation of
the provisions of this Addendum. Executive acknowledges that he will also be
liable for any actual damages experienced by AMI in the event of a breach.
Additionally, if a breach of the promises in this Addendum is demonstrated,
Executive agrees to pay the attorney’s fees, costs and expenses incurred by AMI
as a result of such breach. Specifically and unless stated otherwise, all
remedies provided for in this Addendum shall be cumulative and in addition to
and not in lieu of any other remedies available to AMI at law, in equity, or
otherwise.


12.         Nothing contained in the Addendum shall be construed as granting or
conferring any rights by license or otherwise in any Confidential Information
disclosed.


13.         No delay or omission by AMI to exercise any right or power occurring
upon any noncompliance or default by Executive with respect to any of the terms
of this Addendum shall impair any such right or power or be construed to be a
waiver thereof. A waiver by AMI of any covenants, conditions, or agreements to
be performed by Executive shall not be construed to be a waiver of any
succeeding breach thereof or of any covenant, condition, or agreement herein
contained.


14.         The provisions of this Addendum shall survive termination/expiration
of the Agreement.




AMERICAN MEDIA, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ John Miley
 
By:
/s/ David Bonnett
 
 
John Miley
 
 
David Bonnett
 
 
 
 
 
 
 
Its:
EVP/CFO
 
 
 
 
 
 
 
 
 
 
Date:
March 22, 2002
 
Date:
March 28, 2002
 







